11/29/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: DA 21-0390


                                         DA 21-0390

                                                                       FLED
 RANDY LAEDEKE, DARLA PRENN, for
 THE ESTATE OF LILA M. LAEDEKE,                                         NOV 2 6 2021
                                                                              Greenwood
                                                                      Bowen
                                                                             Supremo Court
                                                                    Clerk of    Ment.e0
              Plaintiffs and Appellants,                               State ef



       v.                                                             ORDER

 BILLINGS CLINIC, and John Doe Defendants
 unknown at this time,

              Defendants and Appellees.



       Appellant Randy Laedeke has filed a second motion for extension of time to
complete mediation in the captioned matter. Good cause appearing,
       IT IS HEREBY ORDERED that the parties have until January 24, 2022, within
which to complete mediation.
       No further extensions will be granted. If mediation is unsuccessful, Appellant shall
have 30 days after the mediator's report is filed to file his opening brief.
       DATED this          day of November, 2021.
                                                   For the Court,




                                                                    Jus ice